Appellant was convicted of the offense of pursuing the occupation of selling intoxicating liquors in prohibition territory. He entered a plea of guilty, and asked that his sentence be suspended. The jury declined to do so, but, on the other hand, recommended it be not suspended. He appealed the case, and now insists the testimony is insufficient to support a verdict. Will Webb says he went to Dallas and brought back and delivered to appellant two cases of whisky and a barrel of beer — fifty-one dollars worth. Tiff Gordon also testifies to the same fact. W.A. Carey, M.A. Townsend and others testify to purchasing beer and whisky from appellant at his cold drink stand. Deputy Sheriff Mitchell testifies to raiding appellant's place of business and finding over two hundred pints of whisky, one hundred and fifty quarts of whisky, and a large amount of beer in bottles.
The evidence supports the verdict, especially when aided by the plea of guilty.
The judgment is affirmed.
Affirmed.